COXE, District Judge.
The facts are undisputed. The sums in controversy were advanced to pay mariners’ wages upon the order *602of the master and credit of the barge. ' In the ca.se of Fox the engineer was about to file a libel for his wages when Fox advanced the necessary sum, thus enabling the barge to proceed on her voyage. Mariners have always been regarded as under the special protection of the court. They are given a lien of the highest character for their wages by the law maritime, — a lien which takes precedence of nearly every other. The law seems to be well settled that, where money is advanced in circumstances like the present, the lender is subrogated to the rights of the lien holder and acquires a privilege of equal rank with the one which secured the debt which his money has adjusted. The Guiding Star, 9 Fed. 521, affirmed 18 Fed. 263; The Thomas Sherlock, 22 Fed. 253; The New Idea, 60 Fed. 284; The Dora, 34 Fed. 349; The Emily Sender, 17 Wall. 666; The William M. Hoag, 69 Fed. 742. It follows that the libelants are entitled to decrees for the amount of their respective claims with interest and cost's.